Title: To Alexander Hamilton from Colonel Timothy Pickering, 20 August 1782
From: Pickering, Timothy
To: Hamilton, Alexander



New Windsor [New York] Augt. 20. 1782
Dr. Sir,

I have some bills of exchange drawn by Mr. Morris on John Swanwick, which I am authorized to exchange with the Receivers of the Continental taxes in any of the states eastward of Pensylvania. Mr. Morris informed me that he had advised the receivers of this measure, & directed their taking up the bills whenever they were in cash. By taxes or by loan I expect this state will shortly furnish you with money: I am indebted to the subjects of it by many special engagements, which I am anxious to fulfil. You will therefore greatly oblige me by giving me from time to time information of the money you shall receive, and in order to secure the earliest supply, I would lodge, if you please, some of the bills in your hands. Bank notes or Mr. Morris’s notes will be useful to me, tho’ not so beneficial as cash.
I am, dear sir,    with respect & esteem    Yr. most obedt. servt.

Tim: Pickering QMG
Colo. Alexr. Hamilton

